934 So. 2d 1207 (2006)
Theresa Jean NORRIS, Petitioner,
v.
Darrell TREADWELL, Respondent.
No. SC05-1326.
Supreme Court of Florida.
June 29, 2006.
David R. Black and Donald F. Black of Harrell and Harrell, P.A., Jacksonville, FL, for Petitioner.
Francis J. Milon of Harris Brown, P.A., Jacksonville, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review Norris v. Treadwell, 907 So. 2d 1217 (Fla. 1st DCA 2005), a decision by the First District Court of Appeal certifying conflict with the Second District Court of Appeal's decision in Swann v. Dinan, 884 So. 2d 398 (Fla. 2d DCA 2004). See art. V, § 3(b)(4), Fla. Const. We recognize that Florida Rule of Civil Procedure 1.525 was amended effective January 1, 2006, and now provides: "Any party seeking a judgment taxing costs, attorneys' fees, or both shall serve a motion no later than 30 days after filing of the judgment, including a judgment of dismissal, or the service of a notice of voluntary dismissal." See In re Amendments to the Fla. Rules of Civ. Pro., 917 So. 2d 176 (Fla.2005). We therefore exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., and ANSTEAD, J., dissent.